DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 November 2019 and 07 June 2021 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “each section in a 1/16n period” renders the claim indefinite as “each section” lacks adequate antecedent basis and it is unclear 
Claims 2-6 not specifically addressed are also rejected for the reasons above due to dependence on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shonai et al. US 2006/0136169 (Shonai). 
Regarding claim 1, Shonai teaches (Fig. 1)  the magnetic sensor comprising:
a first magnetism detection element (GMR bridge WB1) that outputs a first detection signal (see Fig. 1 – sine signal output from bridge WB1);

a detection circuit (signal processing unit 10) that receives the first detection signal and the second detection signal (processing unit 10 receives sine and cosine signals from WB1 and WB2),
wherein the detection circuit (signal processing unit 10) converts the first detection signal and the second detection signal into a third signal (see para [0078] – arithmetic operation section 14 performs arctangent of ratio of sine and cosine signals.  This interpretation appears consistent with pending application in which the third signal corresponds to the arctan per para [0058-0059] indicating circuit 70a is an arctan circuit and generates the third signal), and corrects the first detection signal for each section in a (1/16n) period of the third signal, when n is a natural number (see Fig. 1 and para [0126] – error signals are removed from the from the output angle before compensation signal.  This is considered to be performed over the entire period and therefore includes sections of the 1/16n period as shown in Figs. 4-14).
Regarding claim 2, Shonai teaches (Fig. 1) the magnetic sensor according to claim 1, wherein the detection circuit (signal processing unit 10) performs an arctan operation on the first detection signal and the second detection signal to generate the third signal (see para [0078] – arithmetic operation section 14 performs arctangent of ratio of sine and cosine signals).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shonai et al. US 2006/0136169 (Shonai) in view of Lee et al. US 2004/0229082 (Lee).
Regarding claim 3, Shonai teaches (Fig. 1) the magnetic sensor according to claim 1, wherein the first magnetism detection element and the second magnetism detection element are magnetic resistance films (per para [0065] – elements G1 to G8 are GMR elements and therefore are magnetic resistance films).
Shonai does not explicitly teach the films comprising an NiFe alloy.
Lee teaches films comprising an NiFe alloy (see para [0058] – GMR includes NiFe layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetoresistance element taught by Shonai to include NiFe as taught by Lee in order to manufacture the GMR structure.  Lee demonstrates that GMR structures are known to comprise NiFe and therefore utilizing such material in magnetic resistance films is not more than predictable use of prior art elements according to established functions.
Regarding claim 4, Shonai teaches the magnetic sensor according to claim 1, in which the first magnetism detection element and the second magnetism detection elements are GMR sensors (see Shonai Fig. 1 - WB1 and WB2 are GMR bridges).
Shonai does not explicitly teach wherein each of the first magnetism detection element and the second magnetism detection element includes
a substrate,
a magnetic resistance film that is provided on the substrate and comprises an NiFe alloy, and
a protective film that protects the magnetic resistance film.
Lee teaches wherein each of the first magnetism detection element and the second magnetism detection element includes
a substrate (see Fig. 3A – substrate 21),
a magnetic resistance film that is provided on the substrate and comprises an NiFe alloy (see para [0058] – buffer layer 28 is NiFe) , and
a protective film that protects the magnetic resistance film  (see Fig. 3A – upper layer 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second magnetism detection elements taught by Shonai to include a substrate, NiFe alloy, and protective film as taught by Lee in order to manufacture the GMR structures.  Lee demonstrates that GMR structures are known to have the claimed features.
Regarding claim 5, Shonai teaches the magnetic sensor according to claim 1, with the first and second magnetism detection elements (see Fig. 1 – GMR bridge circuits WB1 and WB2).
Shonai does not explicitly teach the magnetic sensors comprising:
a silicon substrate; and
a silicon oxide layer provided on the silicon substrate, wherein each of the first magnetism detection element and the second magnetism detection element is disposed on the silicon oxide layer, and
each of the first magnetism detection element and the second magnetism detection element is a magnetic resistance film comprising an NiFe alloy, and includes a protective layer covering the magnetic resistance film.
Lee teaches (Fig. 3A) a silicon substrate (substrate 21 is silicon per para [0050]); and a silicon oxide layer provided on the silicon substrate (see para [0050] – Si wafer on which SiO2 layer is formed), wherein
each of the first magnetism detection element and the second magnetism detection element is disposed on the silicon oxide layer (see Fig. 3A – sensing portion 20’ on SiO2 covered Si substrate), and
the magnetism detection element is a magnetic resistance film comprising an NiFe alloy (see para [0058] – buffer layer 28 is NiFe), and includes a protective layer covering the magnetic resistance film (see Fig. 3A – upper layer 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second magnetism detection elements as taught by Shonai to include a silicon substrate, silicon oxide layer, and 
Regarding claim 6, Shonai teaches the magnetic sensor according to claim 5, but does not explicitly teach wherein a ratio of a thickness to a width, in a section, of the magnetic resistance film is less than or equal to 1/1000.
Lee teaches a ratio of a thickness to a width, in a section, of the magnetic resistance film is less than or equal to 1/1000 ( per para [0059] – the thickness of the at least a portion of the layers ranges from several angstrom to several hundred nanometers.  As such, the ratio of a thickness to a width of some section can be found to be less than or equal to 1/1000.  It is noted that the pending claim language is not specific as to what the thickness and width correspond as only a ratio “in a section” is claimed.  As such, the pending claim language does not require the entire magnetic resistance film to have the thickness to width ratio as claimed, but only “a section.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of thickness to width of a section of the magnetic resistance film taught by Shonai to be equal or less than 1/1000 as taught by Lee in order to obtain GMR elements.  Lee demonstrate normal thicknesses of layers used in GMR elements and by employing such thickness, the claimed ratio is considered to be met within the structure.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868